


Exhibit 10.46

 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

Second Addendum to Master Services and License Agreement between

Bridgepoint Education and eCollege.com

 

This Addendum (“Addendum”) to the Master Services and License Agreement between
Bridgepoint Education, Inc. (“Customer”) and eCollege.com (“eCollege”) for the
delivery of online courses, dated September 29, 2009 (the “Agreement”), is
entered into effective as of the 15th day of December, 2009.

 

WHEREAS, Customer and eCollege previously entered into the Agreement;

 

WHEREAS, the parties wish to amend the Agreement as more specifically set forth
below.

 

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

 

1)             Pearson Products.  “Pearson Products” shall mean the educational
products (including associated materials) which are provided to eCollege by
Pearson Education, Inc. (“Pearson”) and delivered to Customer for educational
and instructional use.  The specific Pearson Products which will be made
available to Customer under this Agreement shall be mutually agreed to between
eCollege and Customer and documented separately.  During the term of this
Agreement or for so long as eCollege is authorized to offer the Pearson Products
to Customer, whichever period is shorter, eCollege hereby authorizes Customer to
access and use the Pearson Products and provide access to the Pearson Products
to Customer’s faculty, students and administrative staff, solely for educational
and instructional use on the eCollege System.  Authorized users may access the
Pearson Products only in accordance with the terms and conditions set forth in
this Agreement and in any end-user license agreement (each a “EULA”) or terms of
use that may be contained in or with the Pearson Products.  Customer agrees that
no other individuals or third parties shall be allowed access to the Pearson
Products.  Customer understands and acknowledges that use of and access to the
Pearson Products may be subject to pending conversion of the Pearson Products to
the eCollege System by eCollege and Pearson.  Except as expressly set forth in
the foregoing, all rights with regards to the products and services offered
herein are reserved by eCollege and Pearson and under no circumstances shall
Customer (or its users or students) resell, publish, transfer, distribute,
sublicense, provide access to, copy, adapt, translate, reproduce, modify,
enhance, or use the Pearson Products or the content contained therein without
the express written permission of Pearson or eCollege.  Customer further agrees
not to remove or alter any trademark or other proprietary notice in or on any
Pearson Product.  All right, title and interest in and to the Pearson Products
and the content, materials and data contained therein, and any derivative works
thereof (whether authorized or not, including any modifications made,
specifically for Customer or to such course offerings in general, by eCollege,
Pearson or any other third party (including Customer and its agents or
representatives)), is expressly reserved by eCollege and/or Pearson, as
applicable.  Neither eCollege or Pearson shall be obligated to maintain, revise,
enhance or update the standardized Pearson Products, unless specifically agreed
to in a separate writing from this Agreement.  eCollege may suspend use of or
access to the Pearson Products in connection with any violation of this
Agreement or any applicable EULA.  Customer shall indemnify and hold harmless
eCollege from any liability or damages incurred by Pearson or eCollege in
connection with Customer’s alteration or unauthorized use of the Pearson
Products. The Pearson Products shall only be used in conjunction with the
eCollege System and in accordance with the terms and conditions of this
Agreement.  Customer accepts use of the Pearson Products on an “AS IS” and “AS
AVAILABLE” basis.  Customer understands and acknowledges that the Pearson
Products may be retired or supplanted by new editions at any time, and that
eCollege and Pearson are under no obligation to make new editions or replacement
products available to Customer.  Neither eCollege or Pearson makes any warranty
or representation that the Pearson Products will meet Customer’s requirements,
be error-free or continue to be available for any specific time period. 
CUSTOMER ACKNOWLEDGES AND AGREES THAT NO WARRANTIES, WHETHER EXPRESS OR IMPLIED,
ARE MADE BY ECOLLEGE OR PEARSON, AND ECOLLEGE AND PEARSON DISCLAIM ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  NEITHER
ECOLLEGE OR PEARSON WARRANTS, GUARANTEES OR MAKES ANY REPRESENTATION

 

Addendum  091215

 

eCollege Proprietary and Confidential

 

1

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

REGARDING THE ACCURACY, RELIABILITY, CURRENTNESS, USE, OR RESULTS OF USE, OF THE
PEARSON PRODUCTS.

 

2)             Pearson Products Fees.  Customer hereby agrees to pay eCollege a
fee per enrollment for all students using Pearson Products, in accordance with:
(a) the schedule set forth below, (b) any schedules/addenda that the parties may
add to this Agreement (whether executed in conjunction with this Agreement or at
some later date) or (c) in the absence of the foregoing, the then-current price
list (less any discounts offered by eCollege or Pearson) for the applicable
Pearson Products.  The fee per enrollment is in addition to the Technology
Service Fee Customer must pay to eCollege for each enrollment in Courseware, and
does not count towards Customer’s guaranteed Technology Service Fee commitments
to eCollege.  To the extent the fees per enrollment are increased by Pearson
during the term of this Agreement, continued use of such Pearson Products by
Customer shall be subject to the increased fees.

 

Pearson Products

 

Title

 

Fee per enrollment

MyStatsLab

 

[***]

 

3)             Agreement Terms Unchanged.  No terms or conditions of the
Agreement, other than the amended terms set forth in this Addendum, are changed
by this Addendum.  Terms not defined herein shall have the meanings set forth in
the Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Addendum effective upon
the day first above written. The persons executing this Addendum for and on
behalf of the parties hereto represent that they are fully authorized to do so
for and on behalf of their respective principals.

 

 

eCollege.com

 

Bridgepoint Education, Inc.

 

 

 

 

 

 

By:

/s/ Matt Leavy

 

By:

/s/ Elizabeth J. Aguiar

 

 

 

 

 

 

Matt Leavy, President

 

Name:

Elizabeth J. Aguiar

 

 

 

 

 

 

 

Title:

VP, Learning Resources

 

2

--------------------------------------------------------------------------------
